Citation Nr: 0926402	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  08-38 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to increased rate of death pension benefits based 
upon a timely claim for amendment of deductible medical 
expenses from countable income for the calendar year 2006.  


REPRESENTATIVE

      Appellant represented by:  Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from September 1942 to 
January 1946.  He died in October 1991, and the claimant is 
his surviving spouse, who has been in receipt of a running 
award of VA death pension benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
the claimant had not submitted a timely amendment to 
unreimbursed medical expenses to change her running award of 
death pension benefits for calendar year 2006.  The Board 
advanced the appellant's appeal upon the Board's docket in 
July 2009 based upon the application of 38 C.F.R. § 20.900(c) 
(2008).  The case is now ready for appellate review.  


FINDING OF FACT

Despite the claimant's written arguments to the contrary, a 
search conducted at the RO failed to result in the discovery 
of any amended medical expenses submitted by the claimant 
prior to the end of calendar year 2007.  


CONCLUSION OF LAW

The criteria for an increased rate of death pension benefits 
due to a timely claim for change in countable income based 
upon unreimbursed medical expenses for calendar year 2006 
have  not been met.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. 
§ 3.660 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  VCAA notice was not provided the 
claimant in this appeal.  However, VA is not required to 
provide assistance to a claimant under the section if no 
reasonable possibility exists that such assistance could aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(2) (West 
2002).  

The VA Secretary has the authority to prescribe all rules and 
regulations which are necessary or appropriate to carry out 
the laws administered by VA and which are consistent with 
those laws.  38 U.S.C.A. § 501(a) (West 2002).  

The rules regarding effective dates on running awards, 
reductions or discontinuances of pension benefits are 
provided at 38 C.F.R. § 3.660 (2008).  Where a claimant's 
actual income did not permit payment, or payment was made at 
a lower rate, for a given 12-month annualization period, 
pension or dependency and indemnity compensation may be 
awarded or increased, effective the beginning of the next 12-
month annualization period, if satisfactory evidence is 
received within that period.  38 C.F.R. § 3.660(b)(2) (2008).  

Analysis:  The evidence on file shows that the claimant in 
this appeal has been in receipt of a running award of VA 
death pension benefits for many years.  Pension benefits are 
subsistence in nature and are only payable if an entitled 
individual does not receive countable income in excess of the 
allowable amount.  However, countable income may be reduced 
by documented unreimbursed medical expenses.  The evidence on 
file shows that the appellant has routinely provided VA with 
documentation of unreimbursed medical expenses which serve to 
reduce countable income and increase her running award of VA 
death pension.  

The RO received certain written argument and other 
documentary evidence from the appellant on 28 January 2008 
seeking to increase the amount of unreimbursed medical 
expenses previously claimed for payment of pension for 
calendar year 2006.  In accordance with the governing 
regulation at 38 C.F.R. § 3.660(b)(2), the RO informed her 
that the time for amending a running award of pension 
benefits had expired on 1 January 2008, one calendar year 
after the 2006 calendar year of payable pension benefits.  

The claimant disagreed and reported that in August 2007, she 
received letters requesting copies of the 2006 unreimbursed 
medical expenses.  She reported that she sent this 
information a week later in August 2007.  She wrote that in 
January 2008, she telephoned the VA pension center and 
discovered that there was no record of her prior mailing 
which she alleged to have done in August 2007.  

The RO documented that it had conducted a search of any 
supplemental statements of paid medical expenses by the 
claimant in 2006 and none had been located.  The RO also 
informed the claimant that no further amendments could be 
accepted for computation purposes after the close of the 2007 
calendar year in accordance with the governing regulation.  
The RO also informed the claimant that if timely submitted 
evidence was subsequently discovered at any time, the issue 
would again be addressed.  

A preponderance of the evidence on file is against the 
appellant's claim.  For situations such as the one at 
present, there exists a presumption of regularity of 
government process that can only be rebutted by clear 
evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 
62 (1992).  A written statement by a claimant alleging to 
have mailed more timely evidence, in the absence of any other 
objective evidence, does not constitute clear evidence to 
rebut the presumption that evidence mailed to the VARO would 
have been received in the ordinary course of business.  The 
US Court of Appeals for Veterans Claims (Court) has ruled 
that there is a "presumption of regularity" under which it 
must be presumed that Government officials have properly 
discharged their official duties.  While the Ashley case 
dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  The claimant has not presented any clear evidence to 
rebut the presumption of regularity in this case that had she 
mailed timely evidence of a change in unreimbursed medical 
expenses for 2006 at any time during calendar year 2007, then 
her rate of pension paid for 2006 could have been amended.  
The RO has documented conducting a search for all records of 
the claimant's mailing of an amended statement of 
unreimbursed medical expenses for calendar year 2006, without 
success.  A simple written statement claiming to have mailed 
the appropriate documents in a timely manner does not rebut 
the presumption of regularity in VARO operations.  

The claimant may feel that this finding is unfair as applied 
in her case, but she must understand that to do otherwise 
would open VA to potentially unlimitless claims with no 
objectively supporting evidence.  Again, should this evidence 
be discovered in the ordinary course, the RO will again 
address the question of timely receipt of an amended 
statement of medical expenses for calendar year 2006.  


ORDER

Entitlement to an increased rate of VA death pension benefits 
based upon a timely filed amendment of unreimbursed medical 
expenses to reduce countable income for calendar year 2006 is 
denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


